DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10 September 2019 are being considered by the examiner.  

Claim Objections
Claim 20 is objected to because of the following informalities: It is assumed that the “remove server” is a typographical error and should be interpreted as a “remote server”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (U.S. Patent Publication No. 2009/0312890) in view of Seaton (U.S. Patent Publication No. 2016/0194015).
With reference to claim 1, Evans discloses an automated locomotive speed control system for a locomotive including a tractive effort mechanism for moving the locomotive along a track and a braking mechanism for reducing a speed of the locomotive along the track (see para. 0012), the system comprising a locomotive controller including: a memory to store computer-executable instructions; and a processor in communication with the memory to execute the instructions (see para. 0031) to: retrieve one or more track grade each indicative of a grade of at least a portion of the track along which the 
Continuing with the claim, Evans further teaches obtain a maximum distance to a specified stopping point of the locomotive along the track (see para. 0016); and dynamically calculate a speed limit for movement of the locomotive along the track, according to the retrieved track grade, and the obtained maximum distance to the specified stopping point (see paras. 0016-0017).   Evans does not explicitly disclose retrieving train makeup data.  
A teaching from Seaton discloses retrieving train makeup data (see para. 015) to determine braking.  It would have been obvious to one of ordinary skill in the art to modify Evans to include the train makeup data when determining the speed limit based on the motivation to improve automatically fetching the train sequence initialization data by the on-board locomotive control system from the plurality of car control devices, via an electronically controlled pneumatic brake system and controlled based on the train sequence initialization data retrieved from the plurality of car control devices.   
For claim 2, Seaton discloses wherein: the one or more track grade maps are stored in the memory of the locomotive controller (see para. 0015), and the locomotive controller is configured to retrieve the one or more track grade maps from the memory (see para. 0015).  
With reference to claim 3, Seaton discloses wherein: the train makeup data includes consist makeup data identifying a locomotive consist that includes said locomotive and train car makeup data identifying train cars coupled to the locomotive consist (see paras. 0019-0024).  

With regards to claim 7, further comprising an operator control unit (OCU), wherein: the locomotive controller comprises a remote control locomotive (RCL) controller (see Fig. 2); the OCU includes a user interface for receiving input from an operator, and a wireless interface in communication with the RCL controller (see Fig. 2); the OCU is configured to receive one or more control commands from the operator via the user interface (see Fig. 2); and the OCU is configured to transmit the received one or more control commands to the RCL controller to control operation of the locomotive (see Fig. 2).
With reference to claim 8, Evans further discloses the one or more control commands include a stop movement command, and the RCL controller is configured to stop movement of the locomotive prior to reaching the specified stopping point (see para. 0017).  
For claim 9, Evans further teaches wherein the locomotive controller is configured to apply the dynamically calculated speed limit to limit a speed of the locomotive when the locomotive is moving in a forward direction (see paras. 0016-0017). 
Regarding claims 10-12, Evans does not explicitly disclose calculating the speed limit when moving in a reverse direction, push orientation or pull orientation.  However, these functions performed by a locomotive are well known in the art at the time of the invention.  It would have been obvious to one of ordinary skill in the art that the controller would have been function during such activities by the locomotive based on the motivation to improve automatically fetching the train sequence initialization data by the on-board locomotive control system from the plurality of car control devices, via an electronically controlled pneumatic brake system and controlled based on the train sequence initialization data retrieved from the plurality of car control devices.

Claims 14 and 19 are rejected based on the citations and reasoning cited above for claim 1.
Claim 15 is rejected based on the citations and reasoning cited above for claim 2.
Claims 18 and 20 are rejected based on the citations and reasoning cited above for claim 3.
Claims 5, 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (U.S. Patent Publication No. 2009/0312890) and Seaton (U.S. Patent Publication No. 2016/0194015) as applied to claims 1 and 14 above, and in view of Bar-tal, et al. (U.S. Patent Publication No. 2019/0248392).
For claim 5, Evans does not explicitly disclose the claimed limitation.  A teaching from Bar-tal discloses further comprising at least one video camera, wherein the locomotive controller is configured to receive an input from the at least one video camera (see para. 0004) and to adjust the dynamically calculated speed limit according to the input received from the at least one video camera (see para. 0004).  It would have been obvious to one of ordinary skill in the art to modify Evans to include the teachings of Bar-tal based on the motivation to improve systems and methods for increasing the safety and efficiency of trains by facilitating the distant recognition of obstacles, including trains on the same tracks.
For claim 6, Bar-tal further teaches wherein the input received from the at least one video camera includes a detected obstruction on the track along which the locomotive is travelling (see para. 0004).  
Claim 16 is rejected based on the citations and reasoning provide above for claims 5 and 6. 

Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire cited reference, as well as any secondary teaching reference(s), are considered to provide relevant disclosure relating to the claimed invention.  Applicant is herein considered to have implicit knowledge of all teachings of the prior art of record.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/Primary Examiner, Art Unit 3663